— Appeal by defendant from a judgment of the Supreme Court, Queens County (Rubin, J.), rendered February 22, 1983, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant pleaded guilty following denial of his motion to suppress physical evidence. The motion was properly denied in that the arresting officer’s undisputed testimony was credible and plausible and, therefore, sufficient to satisfy the People’s burden of initially demonstrating that the police conduct was proper. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.